Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-14-00614-CV

                                      Hector GONZALEZ,
                                           Appellant

                                                v.

                         ATENEA CAPITAL MARKETS FUND, LP,
                                     Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-13872
                            Honorable Larry Noll, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       It is ordered that appellee Atenea Capital Markets Fund, LP recover its costs of this appeal
from appellant Hector Gonzalez.

       SIGNED October 28, 2015.


                                                 _____________________________
                                                 Karen Angelini, Justice